GOODE, J.
This defendant was convicted of exhibiting a deadly weapon in a rude, angry and threatening manner. The information was based on section 1862 of the Revised Statutes of 1899. Practically the only point made for a reversal of the judgment is that the evidence was insufficient to warrant a conviction. Defendant- and a man by the name of Darby were bartenders in a saloon in the city of Monett. At the time of the offense *330Darby was on duty. Heffernan entered the saloon and got a pistol from behind the counter. He then asked for some whiskey and directed Darby to charge it to him, saying he had no money. Darby refused to- charge it and an altercation ensued, in the course of which Darby said he would put Heffernan out of the saloon, starting to do so when Heffernan began to shoot at him. Darby then got a pistol and shot several times at Heffernan, who ran out of the room. The evidence for the defendant tends to show that when Darby undertook to eject him, Darby had a wagon spoke in his hand, and that defendant used his pistol in self-defense. But the evidence for the State indicates that defendant got a pistol and then demanded that whiskey be furnished him on credit; that at the inception of the affray which followed Darby had no club or other weapon. It is certain the evidence for the State would warrant the jury in concluding that Hefferman aggressively and without provocation exhibited the pistol in a threatening manner and, indeed, used it when it was unnecessary to do so to defend himself.
The judgment is affirmed.
All concur.